Citation Nr: 0836113	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  99-03 876	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from June 1952 to May 
1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
asbestosis.  The claim was subsequently reopened and remanded 
by the Board in July 2003 and again remanded in March 2008.  
Following further development of the record by the agency of 
original jurisdiction (AOJ) the appeal is again before the 
Board.  


FINDINGS OF FACT

1.  The veteran failed to report for an April 2008 medical 
examination at the VA Medical Center (VAMC) in Huntington, 
West Virginia scheduled in conjunction with his claim for 
service connection for asbestosis; the veteran has not shown 
good cause for his failure to report to the scheduled VA 
examination.  

2.  Asbestosis has not been attributed to the veteran's 
period of active service.  


CONCLUSION OF LAW

The veteran does not have asbestosis that is the result of 
disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removed the third sentence of 38 C.F.R. § 3.159(b)(1) which 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) was changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through notice letters in 
January 2001, February 2005, and March 2007, the veteran 
received notice of the information and evidence needed to 
substantiate his claim.  Thereafter, the veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the AOJ was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the AOJ to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his claim.  
Furthermore, in the March 2007 notice letter, the AOJ 
provided the veteran notice on effective date and disability 
rating elements.  See e. g., Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

As regards to VA's notice requirements, the notice should 
inform the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, 
these requirements have been met in this case.  Although the 
complete notice required by the VCAA was not provided until 
after the AOJ initially adjudicated the veteran's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled." Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice or the piecemeal notice in this case under 
the VCAA requires remand to the AOJ.  Nothing about the 
evidence or any response to the AOJ's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Furthermore, following the most 
recent notice in March 2007, the veteran's claim was re-
adjudicated in September 2007 and May 2008.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran's service treatment records have been associated with 
the claims file as have relevant post-service VA and private 
treatment records.  The veteran has also been afforded VA 
medical examinations.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claim on appeal 
that need to be obtained.  In this regard, the veteran has 
identified having been awarded disability benefits from the 
Social Security Administration (SSA).  In March 2007, the AOJ 
was notified by SSA that there was no record of the veteran 
having filed for disability benefits.  

Otherwise, the veteran reported that doctors had diagnosed 
him with asbestosis and related the disability to his period 
of service.  In the above-noted February 2005 and March 2007 
notice letters, the veteran was requested to provide medical 
opinions from any doctor who had related a diagnosis of 
asbestosis to the veteran's period service.  In the same 
notice letters the veteran was also requested to provide a 
proper release of information to allow the AOJ to request 
records from a legal firm that had represented the veteran in 
an asbestos lawsuit.  A review of the claims file reflects 
that the veteran has not responded to the requests of the 
AOJ.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In April 2008, the veteran was notified that he was scheduled 
for a medical examination at the Huntington VAMC.  The claims 
file reflects that later that same month the veteran 
contacted the Huntington VAMC and reported that he was 
"unable to travel at this time" and thus, presumably, would 
be unable to attend the scheduled medical examination.  In 
May 2008, the AOJ continued its denial of the veteran's claim 
on appeal.  The veteran and his representative were notified 
of the AOJ's decision that same month.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's claim shall be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2007) (The veteran was provided notice of the 
regulation in an April 2008 letter issued by the AOJ).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  In this 
instance, the Board does not find that the veteran's report 
that he was unable to travel at the time of the scheduled 
examination, absent further explanation, meets the 
requirement of "good cause."  Furthermore, neither the 
veteran nor his representative has otherwise provided any 
additional explanation or information concerning the 
veteran's failure to report for the scheduled examination; 
nor have they requested that the examination be rescheduled.  
As the Board finds that good cause for the veteran's failure 
to report to the scheduled April 2008 VA examination has not 
been shown, and because the benefit sought can not be granted 
on the record without a definite diagnosis and nexus opinion, 
see discussion, supra,  the veteran's claim on appeal will be 
considered based on the evidence of record.  38 C.F.R. 
§ 3.655.  

The veteran contends that he has asbestosis and that the 
disability is related to his period of active service.  In an 
April 1995 private treatment note, an examiner noted the 
veteran's reported history of being in the United States Air 
Force from 1952 to 1953 and being assigned as a crewman on a 
crash/rescue team for nine months.  The veteran was noted to 
report that in conjunction with his duties he was required to 
wear protective clothing which consisted of asbestos-laden 
pants, coat, and facial hood.  He reported that he wore the 
protective clothing four days-a-week for nine months.  The 
veteran also reported that as a civilian he was employed by 
the railroad and that his work environment included being in 
proximity to asbestos-laden piping as well as train brake 
pads.  In this regard, the veteran was noted to report that 
when standing near a train's brakes he was exposed to 
asbestos dust.  

A May 1995 letter from a physician at the University of 
Kentucky Medical Center to the veteran's then-appointed legal 
counsel, reflects the report that findings and history, ". . 
. strongly favor the diagnosis of asbestosis."  In the 
letter the physician also noted that the veteran's past 
exposure to asbestos had resulted in asbestosis.  Likewise, 
an assessment of asbestosis was also noted in a report of 
April 1996 VA examination.  Otherwise, in a report of July 
2007 VA examination, the examiner questioned whether the 
veteran did in fact have asbestosis.  He suggested that a 
high resolution computed tomography (CT) scan be done of the 
veteran's lungs as well as additional pulmonary function 
testing (PFT).  Furthermore, the Board finds noteworthy that 
in a report of medical examination dated in September 1993, 
and undertaken apparently at the request of the Railroad 
Retirement Board, the examining physician noted the veteran's 
reported history of never having worked around asbestos.  

Here, while the record does raise questions as to whether the 
veteran actually has asbestosis, the Board notes that none of 
the medical evidence of record reflects any medical opinion 
relating any asbestosis to the veteran's period of active 
service.  The Board is aware that in the above-noted May 1995 
letter, the examining physician reported that the veteran's 
history of exposure to asbestos strongly favored a diagnosis 
of asbestosis, thus implying a connection between a diagnosis 
of asbestosis and those events of exposure to asbestos 
reported by the veteran.  See e. g., Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (the Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history given by the veteran).  The opinion of the examining 
physician however does not specifically relate the veteran's 
asbestosis to any alleged in-service exposure to asbestos as 
compared to any reported post-service exposure.  In this 
regard, in the report of July 2007 VA examination, the 
examiner noted that the veteran's exposure to asbestos in 
service would have been minimal.  

Here, the duty to assist has been frustrated by the veteran's 
failure to report for a VA examination that may have produced 
evidence essential to his claim (e.g., a medical nexus 
opinion between any diagnosis of asbestosis and his period of 
active service).  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996) ("[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, the 
veteran has alluded to the existence of medical opinions that 
would support his claim, as noted above, but when the veteran 
was requested to submit the identified medical opinions, he 
failed to do so.  Otherwise, the veteran is not competent to 
render a medical opinion as to the etiology of any diagnosed 
disability, such as asbestosis.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Under these circumstances, in the absence of competent 
medical evidence relating any diagnosed asbestosis to the 
veteran's active service period, as opposed to post-service 
exposure, the claim for service connection for asbestosis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for asbestosis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


